Exhibit 10.12

 

SUBSCRIPTION

 

AND

 

BACKSTOP AGREEMENT

 

This Subscription and Backstop Agreement (this “Agreement”), made as of January
29, 2018 by and among Global Partner Acquisition Corp., a Delaware corporation
(the “Company”), Global Partner Sponsor I LLC, a Delaware limited liability
company (the “Sponsor”), and the Subscribers identified on the signature pages
hereto (individually, a “Subscriber” and collectively, the “Subscribers”), is
intended to set forth certain representations, covenants and agreements among
the Company, the Sponsor and the Subscribers:

 

(i) with respect to the acquisition by the Subscribers of shares of common stock
of the Company, par value $0.0001 per share (the “Common Stock”), through the
open market and private transactions described in Section 2 hereof; and

 

(ii) with respect to the private offering of shares of Common Stock (the “Common
Offering”) for sale by the Company and the purchase of such shares by the
Subscribers, pursuant to Section 3 hereof.

 

The respective representations, covenants and agreements set forth herein are
made in connection with the Company’s proposed business combination with Purple
Innovation, LLC, a Delaware limited liability company (“Purple”), pursuant to
that certain Agreement and Plan of Merger dated as of November 2, 2017, by and
among the Company, Purple, PRPL Acquisition, LLC, InnoHold LLC and the Sponsor
(solely in its capacity as the Parent Representative) (as amended, the “Merger
Agreement”; such business combination, the “Merger”, and the consummation of the
Merger in accordance with the terms of the Merger Agreement, the “Merger
Closing”).

 

In consideration of the respective representations, covenants and agreements
contained herein, and subject to the terms and conditions hereof, the
Subscribers, the Sponsor, and the Company hereby agree as follows:

 

1.  Transfer and Voting of Common Stock.

 

(a)  Each of the Subscribers covenants and agrees that until the earlier of (i)
the Merger Closing and (ii) the Termination Date (as defined below), it shall
not, and shall ensure that its Affiliates do not, Transfer any Common Stock. For
purposes hereof, “Affiliate” shall mean affiliate as such term is defined in
Rule 12b-2 under the Exchange Act (as defined below) and “Transfer” shall mean
any direct or indirect transfer, redemption, disposition or monetization in any
manner whatsoever, including, without limitation, through redemption election or
any derivative transactions.

 





 

 

(b)  Each of the Subscribers covenants and agrees that it shall, and shall cause
each of its Affiliates to, (A) vote all the Common Stock, if any, that it or
they owned on the record date for the special meeting of stockholders to be held
by the Company to approve, among other things, the Merger (the “Special
Meeting”) in favor of (x) the Merger, pursuant to a proxy statement filed by the
Company with the Securities and Exchange Commission (the “SEC”) in connection
with the Special Meeting, as supplemented by definitive additional materials
filed with the Exchange through the date hereof (the “Proxy Statement”) and (y)
each of the other proposals of the Company set forth in the Proxy Statement, and
(B) not exercise its or their redemption rights in any Common Stock in
connection with the Special Meeting or the Merger.

 

2.  Backstop

 

Commencing on the date hereof and the close of business on the third Trading Day
prior to the Special Meeting (“Backstop Deadline”), each of the Subscribers
shall (provided it is lawful to do so) use reasonable best efforts to purchase
the number of shares of Common Stock of the Company set forth opposite its name
on the signature page hereto (the “Backstop Purchase”) in the open market (the
“Open Market Shares”) or in privately negotiated transactions with third
parties, including forward contracts (the “Private Purchase Shares”, and
collectively with the Open Market Shares, the “Backstop Shares”), provided that:
such transactions settle no later than, or are conditioned upon, the Merger
Closing. On the date immediately following the Backstop Deadline and promptly at
other times requested by the Company from time to time, (x) notify the Company
in writing of the number of Open Market Shares and Private Purchase Shares so
purchased and (y) provide the Company, for all Backstop Shares acquired, all
documentary evidence reasonably requested by the Company and its advisors
(including without limitation, its legal counsel) and its transfer agent and
proxy solicitor to confirm that each Subscriber has purchased, or has contracted
to purchase, such shares. For purposes hereof, “Trading Day” shall mean a day
during which trading in the Common Stock generally occurs on the NASDAQ Capital
Market or, if the Common Stock is not listed on the NASDAQ Capital Market, on
the principal other national or regional securities exchange on which the Common
Stock is then listed or, if the Common Stock is not listed on a national or
regional securities exchange, on the principal other market on which the Common
Stock is then listed or admitted for trading.

 

3.  Subscription

 

(a)  Subject to the terms and conditions set forth in this Agreement, each
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company the number of shares of Common Stock of the Company set forth opposite
its name on the signature page hereto, less the number of Backstop Shares
purchased by it pursuant to Section 2 hereof, at a purchase price of $10.00 per
share, and the Company agrees to sell such shares to each such Subscriber at
such price (the shares of Common Stock to be so sold, the “Subject Shares”),
subject to the Company’s right to determine not to consummate such sale if the
Merger Closing does not occur. For the avoidance of doubt, if the Merger Closing
does not occur, then the Subscribers’ obligations to purchase, and the Company’s
obligation to issue, shares pursuant to the foregoing sentence are extinguished.
Any such purchase shall be consummated simultaneously with the Merger Closing.

 



 2 

 

 

(b)  Each Subscriber acknowledges that, in connection with the Merger, the
Common Stock of the Company will be renamed “Class A Common Stock,” as described
in the Proxy Statement.

 

4.  Delivery of Subscription Amount; Acceptance of Subscriptions; Delivery. Each
Subscriber understands and agrees that this subscription is made subject to the
following terms and conditions:

 

(a)  Contemporaneously with the execution and delivery of this Agreement, each
Subscriber shall execute and deliver the Investor Questionnaire (as defined
below) and, in respect of subscription set forth in Section 3 hereof, each
Subscriber shall, on or before January 31, 2018 (the “Funding Date”) cause a
wire transfer to be made for payment for the Subject Shares in immediately
available funds in the amount equal to $10.00 multiplied by the number of
Subject Shares to be purchased by such Subscriber pursuant to the above
Subscription (the “Subscription Amount”), in each case in accordance with the
Subscription Instructions set forth on Exhibit A hereto. The payments provided
for in this Section 4(a) shall be maintained in escrow with Continental Stock
Transfer & Trust Company (or other nationally recognized escrow agent with whom
in all cases, whether with Continental Stock Transfer & Trust Company or
otherwise, the Company shall have an escrow agreement in place for purposes
hereof, which such agreement shall be on reasonable and customary terms) pending
the Merger Closing.

 

(b)  The subscription of each Subscriber for the Subject Shares shall be deemed
to be accepted only (and shall not otherwise be accepted by the Company except)
when (i) the Company has confirmed in writing to such Subscriber that the
Company’s representations and warranties contained herein are, or shall be, true
and correct as of the date of the acceptance of such subscription and (ii) there
occurs the substantially simultaneous Merger Closing. If such acceptances do not
occur on or prior to the earliest of (x) the Merger Closing or (y) the date on
which the Merger Agreement is terminated in accordance with its terms (the
“Termination Date”), the Subscribers’ subscriptions shall automatically be
deemed rejected (the “Subscription Rejection”).

 

(c)  The payment of the Subscription Amount (or a portion thereof, as
applicable) will be returned promptly, without interest, to the Subscribers if
the applicable subscriptions are rejected in whole or in part or if the Common
Offering is withdrawn or canceled.

 

(d)  The representations and warranties of the Company and the Subscribers set
forth herein shall be true and correct as of the date that the Company accepts
the subscriptions set forth herein.

 

5.  Consideration. In order to induce the Subscribers to enter into this
Agreement, and subject to the Subscribers’ full compliance with each of their
obligations hereunder, the Sponsor agrees that it will, as soon after the Merger
Closing as may be practicable, assign and transfer to the Subscribers such
number of sponsor warrants as are allocated as set forth on the signature pages
hereto, entitling the holder to purchase shares of Common Stock (such sponsor
warrants, the “Sponsor Warrants”); all such Sponsor Warrants (and the shares of
Common Stock underlying the Sponsor Warrants) shall be subject to the same
lock-up and transfer restrictions currently applicable to the Sponsor Warrants
and shall be entitled to the same registration rights currently applicable to
the Sponsor Warrants. In connection with the assignment of Sponsor Warrants, the
parties and the warrant agent shall enter into an Agreement to Assign Sponsor
Warrants in the form of Exhibit C hereto.

 



 3 

 

 

6.  Expenses. Each party hereto shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby.

 

7.  Registration Rights.

 

(a)  As soon as practicable following the Merger Closing, the Company and the
Subscribers shall execute and deliver a registration rights agreement with
respect to the Subject Shares and Sponsor Warrants, in substantially the form of
the Registration Rights Agreement annexed as Annex G to the Company’s proxy
statement dated January 16, 2018 and filed with the SEC (collectively, the
“Registration Rights Agreement”), pursuant to which the Company shall agree
under certain circumstances to register the resale of the Subject Shares and the
Sponsor Warrants, each under the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

(b)  None of the Subject Securities or the Sponsor Warrants may be directly or
indirectly transferred, disposed of or otherwise monetized in any manner
whatsoever, except in a transaction that is in compliance with the Securities
Act and applicable state securities laws. Except as provided in the Registration
Rights Agreement, it shall be a condition to any such transfer that the Company
shall be furnished with a written opinion of counsel to the holder of such
Subject Securities or Sponsor Warrants, reasonably satisfactory to the Company
(as determined by the Company within 3 Business Days of its receipt of such
written opinion), to the effect that the proposed transfer would be in
compliance with the Securities Act and applicable state securities laws;
provided that the Company shall not require such written opinion of counsel if,
acting in its reasonable discretion, if determines that applicable Law does not
prohibit any transfers of the Subject Shares or Sponsor Warrants at such time.
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

 

8.  Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of the Subscribers. Each Subscriber hereby represents, warrants and
covenants to the Company as follows:

 

(a)  Such Subscriber is purchasing the Subject Shares and the Sponsor Warrants
for its own account, not as a nominee or agent, for investment purposes and not
with a view towards distribution or resale within the meaning of the Securities
Act (absent the registration of the Subject Shares or the Sponsor Warrants for
resale under the Securities Act or a valid exemption from registration). Such
Subscriber will not sell, assign or transfer such shares or securities at any
time in violation of the Securities Act or applicable state securities laws.
Such Subscriber acknowledges that the Subject Shares and Sponsor Warrants cannot
be sold unless subsequently registered under the Securities Act and applicable
state securities laws or an exemption from such registration is available.

 



 4 

 

 

(b)  Such Subscriber understands that (A) the Subject Shares and the Sponsor
Warrants (1) have not been registered under the Securities Act or any state
securities laws, (2) have been offered and will be sold in reliance upon an
exemption from the registration and prospectus delivery requirements of the
Securities Act, (3) will be issued in reliance upon exemptions from the
registration and prospectus delivery requirements of state securities laws which
relate to private offerings and (4) must be held indefinitely because of the
fact that the Subject Shares and the Sponsor Warrants have not been registered
under the Securities Act or applicable state securities laws, and (B) such
Subscriber must therefore bear the economic risk of its investment hereunder
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom. Such
Subscriber further understands that such exemptions depend upon, among other
things, the bona fide nature of the investment intent of such Subscriber
expressed herein. Pursuant to the foregoing, such Subscriber acknowledges that
until such time as the resale of the Subject Shares and the Sponsor Warrants
have been registered under the Securities Act as contemplated by the
Registration Rights Agreement or otherwise may be sold pursuant to an exemption
from registration, the certificates representing any Subject Shares or Sponsor
Warrants acquired by each Subscriber shall bear a restrictive legend
substantially as follows (and a stop-transfer order may be placed against
transfer of the certificates evidencing such Subject Shares and Sponsor
Warrants):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING:

 

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

1.REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS AN ACCREDITED
INVESTOR (AS SUCH TERM IS DEFINED IN RULE 501 UNDER THE SECURITIES ACT) WITHIN
THE SCOPE OF SECTIONS (1), (2), (3) OR (7) of RULE 501, AND THAT IT EXERCISES
SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, AND

 

2.AGREES FOR THE BENEFIT OF GLOBAL PARTNER ACQUISITION CORP. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE
HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

 

(A)TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 



 5 

 

 

(B)PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(B)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

(c)  Such Subscriber has knowledge, skill and experience in financial, business
and investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting the
Subscribers’ interest in connection with the acquisition of the Subject Shares,
Backstop Shares and Sponsor Warrants (including the Common Stock for which the
Sponsor Warrants are exercisable), (collectively, the “Securities”). Such
Subscriber understands that the acquisition of the Securities is a speculative
investment and involves substantial risks and that each Subscriber could lose
its entire investment. Further, the undersigned has (i) carefully read and
considered the risks identified in the Disclosure Documents (as defined below)
and (ii) carefully considered the risks related to the Merger, the Company, and
Purple and has taken full cognizance of and understands all of the risks related
to the Company, Purple, the Merger, the Securities and the transactions
contemplated hereby, including, without limitation, the purchase of the
Securities. Acknowledging the very significant tax impact analysis and other
analyses that is warranted in determining the consequences to it of purchasing
and owning the Securities, to the extent deemed necessary by the such
Subscriber, such Subscriber has had the opportunity to retain, at its own
expense, and relied upon, appropriate professional advice regarding the
investment, tax and legal merits and consequences of the foregoing, including,
without limitation, purchasing and owning the Securities. Such Subscriber has
the ability to bear the economic risks of such Subscriber’s investment in the
Company, including a complete loss of the investment, and such Subscriber has no
need for liquidity in such investment.

 

(d)  Such Subscriber has been furnished by the Company all information (or
provided access to all information it reasonably requested) regarding the
business and financial condition of the Company and Purple, the Company’s
expected plans for future business activities, and the merits and risks of an
investment in the Securities which such Subscriber has reasonably requested or
otherwise needs to evaluate the investment in the Securities.

 



 6 

 

 

(e)  Such Subscriber is in receipt of and has carefully read and understands the
following items (collectively, the “Disclosure Documents”):

 

(i)  the final prospectus of the Company in connection with the IPO, dated July
29, 2015, as filed with the SEC (the “Final Prospectus”);

 

(ii)  each filing made by the Company with the SEC following the filing of the
Final Prospectus;

 

(iii)  the Merger Agreement (including any amendment thereto), a copy of which
has been filed by the Company with the SEC; and

 

(iv)  the Proxy Statement (including any supplement thereto) and the amendments
to the Certificate of Incorporation of the Company proposed to be voted on
pursuant thereto, a copy of which has been filed by the Company with the SEC.

 

Such Subscriber understands the significant extent to which certain of the
disclosures contained in items (i) and (ii) above shall no longer apply
following the Closing in accordance with the Merger Agreement.

 

Such Subscriber acknowledges that neither the Company nor any of its Affiliates
has made or makes any representation or warranty to such Subscriber in respect
of the Company or Purple, the Merger, the Company upon, or relating to, the
Merger, other than in the case of the Company, the representations and
warranties contained in this Agreement.

 

(f)  In making its investment decision to purchase the Securities, such
Subscriber is relying solely on investigations made by such Subscriber and such
Subscriber’s representatives. The offer to sell or assign the Securities was
communicated to the Subscribers in such a manner that each Subscriber was able
to ask questions of and receive answers from the management of the Company
concerning the terms and conditions of the proposed transaction and that at no
time was any Subscriber presented with or solicited by or through any
advertisement, article, leaflet, public promotional meeting, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or meeting or any other
form of general or public advertising or solicitation.

 

(g)  Such Subscriber acknowledges that it has been advised that:

 

(i)  The Securities have not been approved or disapproved by the SEC or any
state securities commission nor has the SEC or any state securities commission
passed upon the accuracy or adequacy of any representations by the Company. Any
representation to the contrary is a criminal offense.

 

(ii)  In making an investment decision, such Subscriber must rely on its own
examination of the Company, the Sponsor, the Merger, Purple, the Securities and
the Common Offering, including the merits and risks involved. The Securities
have not been recommended by any federal or state securities commission or
regulatory authority. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of any representation. Any
representation to the contrary is a criminal offense.

 



 7 

 

 

(iii)  The Securities will be “restricted securities” within the meaning of Rule
144 under the Securities Act, are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the
Securities Act and applicable state securities laws, pursuant to registration or
exemption therefrom. Such Subscriber is aware of the provisions of Rule 144 are
not currently available and, in the future, may not become available for resale
of any of the Subject Shares and that the Company is an issuer subject to Rule
144(i) under the Securities Act. Each Subscriber is aware that it may be
required to bear the financial risks of this investment for an indefinite period
of time.

 

(h)  Such Subscriber agrees to furnish the Company with such other information
as the Company may reasonably request in order to verify the accuracy of the
information contained herein and agrees to notify the Company immediately of any
material change in the information provided herein that occurs prior to the
acceptance of this Agreement by the Company.

 

(i)  Such Subscriber further represents and warrants that it is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act, and such Subscriber has executed the Investor Questionnaire
attached hereto as Exhibit B (the “Investor Questionnaire”) and shall provide to
the Company an updated Investor Questionnaire for any change in circumstances at
any time on or prior to the Merger Closing.

 

(j)  As of the date of this Agreement, such Subscriber and its Affiliates do not
have, and during the 30 day period prior to the date of this Agreement, such
Subscriber and its Affiliates have not, in a seller, transferor or other similar
capacity, entered into, any “put equivalent position” as such term is defined in
Rule 16a-1 of under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or short sale positions with respect to the securities of the
Company. In addition, such Subscriber shall comply with all applicable
provisions of Regulation M promulgated under the Securities Act.

 

(k)  If such Subscriber is a natural person, he or she has reached the age of
majority in the state in which such Subscriber resides, has adequate means of
providing for such Subscriber’s current financial needs and contingencies, is
able to bear the substantial economic risks of an investment in the Securities
for an indefinite period of time, has no need for liquidity in such investment
and, at the present time, could afford a complete loss of such investment.

 

(l)  If such Subscriber is a partnership, corporation, trust, estate or other
entity (an “Entity”): (i) such Entity has the full legal right and power and all
authority and approval required (a) to execute and deliver, or authorize
execution and delivery of, this Agreement and all other instruments executed and
delivered by or on behalf of such Entity in connection with the purchase of the
Securities, (b) to delegate authority pursuant to power of attorney and (c) to
purchase and hold such Securities; (ii) the signature of the party signing on
behalf of such Entity is binding upon such Entity; and (iii) such Entity has not
been formed for the specific purpose of acquiring such Securities unless each
beneficial owner of such entity is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act, is qualified as an accredited
investor within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act and has submitted information substantiating such individual
qualification.

 



 8 

 

 

(m)  If such Subscriber is a retirement plan or is investing on behalf of a
retirement plan, such Subscriber acknowledges that investment in the Securities
poses additional risks including the inability to use losses generated by an
investment in the Securities to offset taxable income.

 

(n)  This Agreement has been duly authorized, executed and delivered by each
Subscriber and constitutes a legal, valid and binding obligation of such
Subscriber enforceable against such Subscriber in accordance with its terms,
except as such enforceability may be limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws in effect that
limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; (iii) principles of equity (regardless of
whether such enforcement is considered in a proceeding in Law or in equity); and
(iv) to the extent rights to indemnification and contribution may be limited by
federal securities laws or the public policy underlying such laws.

 

(o)  Such Subscriber understands and confirms that the Company will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement and the other Transaction Documents (as defined
herein). All representations and warranties provided to the Company furnished by
or on behalf of such Subscriber, taken as a whole, are true and correct and do
not contain any untrue statement of material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

(p)  Neither such Subscriber nor, to the extent it has them, any of its
shareholders, members, managers, general or limited partners, directors,
Affiliates or executive officers (collectively with such Subscriber, the
“Subscriber Covered Persons”), are subject to any of the “Bad Actor”
disqualifications described in Rule 506(d) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3).

 

(q)  Such Subscriber has exercised reasonable care to determine whether any
Subscriber Covered Person is subject to a Disqualification Event.

 

(r)  The purchase of Securities by such Subscriber will not subject the Company
to any Disqualification Event.

 

(s)  As of the date hereof, except as heretofore disclosed to the Company in
writing, such Subscriber does not own, directly or indirectly, any shares of
Common Stock or securities exercisable or exchangeable for, or convertible into,
shares of Common Stock, nor has such Subscriber entered into any contract,
commitment or agreement with respect to the purchase or other acquisition of any
such securities.

 



 9 

 

 

(t)  Waiver Against Trust. Reference is made to the Final Prospectus. Such
Subscriber represents and warrants that it has read the Final Prospectus and
understands that Company has established the Trust Account containing the
proceeds of the IPO (including interest accrued from time to time thereon) for
the benefit of the Public Stockholders and that, except as otherwise described
in the Final Prospectus, the Company may disburse monies from the Trust Account
only: (a) to the Public Stockholders in the event they elect to redeem their
Ordinary Shares in connection with the consummation of its Business Combination,
(b) to the Public Stockholders if the Company fails to consummate a Business
Combination by February 5, 2018, (c) to pay any taxes and for working capital
purposes from the interest accrued in the Trust Account, and (d) to the Company
after or concurrently with the consummation of its Business Combination. For and
in consideration of the Company entering into this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Subscriber hereby agrees on behalf of itself and its
Affiliates that, notwithstanding anything to the contrary in this Agreement,
neither the Subscriber nor its Affiliates does now or shall at any time
hereafter have any right, title, interest or claim of any kind in or to any
monies in the Trust Account or distributions therefrom, or make any claim
against the Trust Account (including any distributions therefrom), regardless of
whether such claim arises as a result of, in connection with or relating in any
way to, any proposed or actual business relationship between the Company or its
representatives, on the one hand, and the Subscriber or its representatives, on
the other hand, this Agreement or any other matter, and regardless of whether
such claim arises based on contract, tort, equity or any other theory of legal
liability (any and all such claims are collectively referred to hereafter as the
“Released Claims”). The Subscriber on behalf of itself and its Affiliates hereby
irrevocably waives any Released Claims that the Subscriber or its Affiliates may
have against the Trust Account (including any distributions therefrom) now or in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company or its representatives and will not seek recourse
against the Trust Account (including any distributions therefrom) for any reason
whatsoever (including for an alleged breach of this Agreement or any other
agreement with the Company or its Affiliates). Such Subscriber agrees and
acknowledges that such irrevocable waiver is material to this Agreement and
specifically relied upon by the Company and its Affiliates to induce the Company
to enter in this Agreement, and the Subscriber further intends and understands
such waiver to be valid, binding and enforceable under applicable Law. To the
extent the Subscriber or any of its Affiliates commences any action or
proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Company or its representatives, which proceeding seeks,
in whole or in part, monetary relief against the Company or its representatives,
the Subscriber hereby acknowledges and agrees its sole remedy shall be against
funds held outside of the Trust Account and that such claim shall not permit any
the Subscriber or its Affiliates (or any Person claiming on any of their
behalves or in lieu of them) to have any claim against the Trust Account
(including any distributions therefrom) or any amounts contained therein. In the
event that the Subscriber or any of its Affiliates commences Action based upon,
in connection with, relating to or arising out of any matter relating to the
Company or its representatives which proceeding seeks, in whole or in part,
relief against the Trust Account (including any distributions therefrom) or the
Public Stockholders, whether in the form of money damages or injunctive relief,
the Company and its representatives shall be entitled to recover from the
Subscriber, its Affiliates, and the Subscriber Shareholders, the associated
legal fees and costs in connection with any such Action, in the event the
Company or its representatives, as applicable, prevails in such Action.
Notwithstanding anything to the contrary in this Section 8(t), the Released
Claims shall not include, and this Section 8(t) shall not otherwise affect, any
rights of the Subscriber or its Affiliates as a Public Stockholder of the
Company to receive distributions from the Trust Account in its capacity as a
Public Stockholder. This Section 8(t) shall survive termination of this
Agreement for any reason.

 



 10 

 

 

9.  Representations and Warranties of the Company. The Company represents and
warrants to each of the Subscribers as follows:

 

(a)  Subject to obtaining all required approvals necessary in connection with
the performance of the Merger Agreement (including the approval of the Company’s
stockholders for the Merger Agreement and the related transactions) and any
required approvals pursuant to the applicable rules of Nasdaq (together, the
“Required Approvals”), the Company has all requisite corporate power and
authority to enter into and perform this Agreement, the Registration Rights
Agreement and the Merger Agreement (collectively, the “Transaction Documents”),
and to perform its obligations under this Agreement and the other Transaction
Document. Subject to obtaining the Required Approvals, the execution, delivery
and performance of this Agreement and the other Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly and validly authorized by all requisite corporate action,
and no other proceedings on the Company’s part are necessary to authorize the
execution, delivery or performance of this Agreement and the other Transaction
Documents. This Agreement and each of the other Transaction Documents have been
duly executed and delivered by the Company, and, assuming that this Agreement
and the Registration Rights Agreement constitute a valid and binding obligation
of the Subscriber, this Agreement and each of the other Transaction Documents
will constitute upon execution and delivery by the Company, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by: (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally; (ii) equitable limitations on the
availability of specific remedies; (iii) principles of equity (regardless of
whether such enforcement is considered in a proceeding in Law or in equity); and
(iv) to the extent rights to indemnification and contribution may be limited by
federal securities laws or the public policy underlying such laws.

 

(b)  Subject to obtaining the Required Approvals, the execution, delivery and
performance of this Agreement and the other Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) conflict with or result in a violation of any provision of
the Company’s certificate of incorporation and bylaws, as currently in effect
(“Organizational Documents”), (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, to which the Company is a party, or (iii) result in a
violation of any Law applicable to the Company or by which any property or asset
of the Company is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations in clauses
(ii) or (iii) of this Section 9(b) as have not had or would not reasonably be
expect to have, individually or in the aggregate, a material adverse effect on
the business, properties, condition or prospects (financial or otherwise) or
results of operations of the Company (“Material Adverse Effect”)).

 



 11 

 

 

(c)  Except as required by the Exchange Act, the rules of Nasdaq, and the terms
of the Merger Agreement, the Company is not required to submit any notice,
report or other filing with any Governmental Authority in connection with the
execution, delivery or performance by it of the Transaction Documents or the
consummation of the transactions contemplated by the Transaction Documents and
no consent, approval or authorization of any Governmental Authority or any other
Person is required to be obtained by the Company in connection with its
execution, delivery and performance of this Agreement and each of the other
Transaction Documents or the consummation of the transactions contemplated
hereby and thereby, (other than such consents, approvals or authorizations, the
failure of which to obtain, have not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect).

 

(d)  The Company has timely filed all forms, reports and other documents
required to be filed by it with the SEC (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents (other than exhibits to such documents)
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”) since the date of its IPO (the “IPO Date”), or has timely filed
for a valid extension of such time of filing and has filed any such SEC Document
prior to the expiration of any such extension. As of their respective dates, the
SEC Documents complied in all material respects in accordance with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
the rules and regulations thereunder, and none of the SEC Documents, at the time
they were filed with the SEC (except to the extent that information contained in
any SEC Document has been superseded by a later timely filed SEC Document),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

 

(e)  Each of the financial statements (including, in each case, any notes
thereto) contained in the SEC Documents was prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10-Q of
the SEC) and each fairly presents, in all material respects, the financial
position, results of operations and cash flows of the Company as at the
respective dates thereof and for the respective periods indicated therein.

 

(f)  The Company understands and confirms that the Subscribers will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement.

 

10.  Understandings. Each Subscriber understands, acknowledges and agrees with
the Company as follows:

 

(a)  Such Subscriber hereby acknowledges and agrees that the subscription
hereunder is irrevocable by such Subscriber, that, except as required by Law,
such Subscriber is not entitled to cancel, terminate or revoke this Agreement or
any agreements of such Subscriber hereunder, and that this Agreement and such
other agreements shall survive the death, disability, liquidation or dissolution
of such Subscriber and shall be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns. If such Subscriber is more than one
person, the obligations of such Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by and be binding upon each such person and
his/her/its heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 



 12 

 

 

(b)  No federal or state agency has made any finding or determination as to the
accuracy or adequacy of the Disclosure Documents or as to the suitability of
this offering for investment nor any recommendation or endorsement of the
Securities.

 

(c)  The offering is intended to be exempt from registration under the
Securities Act, which is dependent upon the truth, completeness and accuracy of
the statements made by such Subscriber herein.

 

(d)  There is only a limited public market for the Common Stock and there is no
public market for the Sponsor Warrants. There can be no assurance that such
Subscriber will be able to sell or dispose of the Securities.

 

(e)  In the event that the Merger is not completed by February 5, 2018, the
Company will be required to liquidate and to cease its activities.

 

(f)  The representations and warranties of such Subscriber contained in this
Agreement and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date hereof and the date of the consummation of each offering of the Subject
Shares as if made on and as of such date and such representation and warranties
and all agreements of such Subscriber contained herein and in any other writing
delivered in connection with the transactions contemplated hereby.

 

11.  Survival. All representations, warranties and covenants contained in this
Agreement shall survive until the earlier of the (A) Merger Closing or (B)
Termination Date. Each of the Subscribers acknowledges the meaning and legal
consequences of the representations, warranties and covenants contained herein
and that the Company has relied upon such representations, warranties and
covenants in determining such Subscriber’s qualification and suitability to
purchase or acquire the Securities.

 

12.  Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if and when delivered
personally or two Business Days after being sent by registered or certified
mail, return receipt requested, postage prepaid or one Business Day after it is
delivered by a commercial overnight carrier or upon confirmation if delivered by
facsimile or email:

 

(a) if to the Company (prior to the Merger Closing) or to the Sponsor, to the
following address:

 

Global Partner Acquisition Corp.

1 Rockefeller Plaza, 11th Floor

New York, New York 10020

Attention: Paul Zepf

Email: pzepf@globalpartnerac.com

 

with a copy to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas
New York, NY 10105
Attention: Stuart Neuhauser, Esq.

Email: sneuhauser@egsllp.com

 



 13 

 

 

(b) if to the Company (following the Merger Closing), to the following address:

 

Purple Innovation, Inc.
123 E. 200 N.

Alpine, UT 84004

Attention: Casey McGarvey

E-mail: casey@onpurple.com

 

with a copy to:

  

Dorsey & Whitney LLP

111 S. Main St., Suite 2100

Salt Lake City, UT 84111

Attention: Nolan S. Taylor

E-mail: taylor.nolan@dorsey.com

 

(c) if to the Subscribers, to the address of each Subscriber set forth on the
signature pages hereof;

 

(d) or at such other address as any party shall have specified by notice in
writing to the other parties.

 

13.  Notification of Changes. Each Subscriber agrees and covenants to notify the
Company immediately upon the occurrence of any event prior to the Merger Closing
that would cause any representation, warranty, covenant or other statement
contained in this Agreement to be false or incorrect or of any change in any
statement made herein occurring prior to the Merger Closing.

 

14.  Obligations Irrevocable. Subject to the terms and conditions contained
herein, the obligations of the Subscriber to make its subscription provided for
hereunder shall be irrevocable, except with the consent of the Company, until
the Subscription Rejection.

 

15.  Assignability; Amendments; Waiver. This Agreement is not assignable by any
Subscriber, and may not be amended, modified or terminated except by an
instrument in writing signed by the Company. This Agreement may not be waived
except by an instrument in writing signed by the party against whom enforcement
of waiver is sought.

 



 14 

 

 

16.  Binding Effect. Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties and their heirs,
successors and assigns, and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by and be binding
upon such heirs, executors, administrators, successors, legal representatives
and assigns. This Agreement does not confer any rights or remedies upon any
person or entity other than the parties hereto and their heirs, successors and
permitted assigns,; and provided further, however, that notwithstanding anything
to the contrary herein, the Company and each of the Subscribers acknowledges
that money damages would not be an adequate remedy at Law if any Subscriber
fails to perform in any material respect any of its obligations hereunder and
accordingly agree that each party, in addition to any other remedy to which it
may be entitled at Law or in equity, shall be entitled to seek an injunction or
similar equitable relief restraining such party from committing or continuing
any such breach or threatened breach or to seek to compel specific performance
of the obligations of any other party under this Agreement, without the posting
of any bond, in accordance with the terms and conditions of this Agreement in
any court of the United States or any State thereof having jurisdiction, and if
any action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at Law.

 

17.  Obligations Irrevocable. Except as otherwise provided herein, the
obligations of each of the Subscribers to make its subscription provided for
hereunder shall be irrevocable, except with the consent of the Company, until
the Subscription Rejection.

 

18.  Agreement. This Agreement and the Registration Rights Agreement constitute
the entire agreement of the Subscribers and the Company relating to the matters
contained herein and therein, superseding all prior contracts or agreements,
whether oral or written. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

19.  Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the principles of conflicts of law thereof that would require
the application of the laws of any jurisdiction other than New York. Each of the
parties consents to the non-exclusive jurisdiction of the federal courts whose
districts encompass any part of the District of Delaware or the Court of
Chancery of the State of Delaware (or, if the Court of Chancery of the State of
Delaware lacks jurisdiction, then in the applicable Delaware state court), with
any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions.
EACH PARTY HERETO (AND BORQS TO THE EXTENT OF ITS THIRD PARTY BENEFICIARY
RIGHTS) HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

20.  Severability. If any provision of this Agreement or the application thereof
to any Subscriber or any circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other subscriptions or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by Law.

 



 15 

 

 

21.  Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof. The
rule of construction that an agreement shall be construed strictly against the
drafter shall not apply to this Agreement.

 

22.  Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

23.  Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. A facsimile or other electronic transmission of this signed Agreement
shall be legal and binding on all parties hereto.

 

24.  Interpretation. The headings, titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“Dollars” or “$” means United States dollars. The parties have participated
jointly in the negotiation and drafting of this Agreement. Consequently, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

25.  Counsel. Each of the Subscribers hereby acknowledges that the Company and
its counsel represent the interests of the Company and not those of any
Subscriber in any agreement (including this Agreement) to which the Company is a
party.

 

26.  Information; Confidentiality. Without limiting any of the Subscribers’
pre-existing confidentiality obligations, each of the Subscribers agrees that it
shall not, until the date of the Merger Closing, without the Company’s prior
written consent, disclose to any other person or entity the nature, extent or
fact that such Subscriber is entering this Agreement or the terms and conditions
hereof, or any information such Subscriber may receive in connection with this
Agreement (in each case to the extent the Company has communicated the
confidentiality thereof) other than (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Subscriber agrees, to the extent practicable and not prohibited by
applicable Law, to inform the Company promptly thereof prior to such
disclosure), (b) upon the request or demand of any regulatory authority having
jurisdiction over such Subscriber, (c) to the extent that such information is or
becomes publicly available other than by reason of disclosure by such Subscriber
in violation of this Agreement, or (d) to such Subscriber’s Affiliates and to
such Subscriber’s and its Affiliates’ employees, legal counsel, independent
auditors and other agents (collectively “representatives”) who need to know such
information and who are informed of the confidential nature of such information
and are or have been advised of their obligation to keep information of this
type confidential. Each Subscriber will cause all of its and its Affiliate’s
representatives to comply with the confidentiality provisions of this Agreement
as fully as if they were a party hereto and will be responsible for a breach of
the confidentiality provisions of this Agreement by any such representatives. In
addition, the Subscriber shall not, for a period of six (6) months from the date
hereof, make any public disclosure of the nature, extent or fact that such
Subscriber is entering this Agreement or the terms and conditions hereof,
without the prior written consent of the Company.

 

[Signature Page to follow]

 



 16 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 

  GLOBAL PARTNER ACQUISITION CORP.         By:

/s/ Paul J. Zepf

    Name: Paul J. Zepf     Title:   Chief Executive Officer         GLOBAL
PARTNER SPONSOR I LLC         By: /s/ Paul J. Zepf     Name: Paul J. Zepf    
Title:   Chief Executive Officer

 



 17 

 

 

[Subscriber Signature Page]

 

Accepted and agreed:

 

Baleen Capital Fund LP

 

By: Baleen Capital Management LLC   Its Investment Manager          By: /s/ Fang
Li   Name: Fang Li    Title:   Managing Member          Date: January 29, 2018 
 

 

Address of Subscriber:

 

404 5th Avenue, Floor 3

New York, NY 10018

  

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof.

 

557,500

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

557,500

  

Number of Sponsor Warrants Subscriber is to receive:

 

836,250

 



 18 

 

 

Accepted and agreed:

 

Baleen Capital Investors II LLC

 

By: Baleen Capital Management LLC   Its Managing Member          By: /s/ Fang Li
  Name: Fang Li    Title:   Managing Member          Date: January 29, 2018   

  

Address of Subscriber:

  

404 5th Avenue, Floor 3

New York, NY 10018

  

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof.

 

182,500

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

182,500

 

Number of Sponsor Warrants Subscriber is to receive:

 

273,750

 



 19 

 

 

Accepted and agreed:

 

Greenhaven Road Capital Fund 1, L.P.

 

By: Greenhaven Road Investment Management   Its Managing Member          By: /s/
Scott Miller   Name: Scott Miller    Title:   Date: January 29, 2018  

  

Address of Subscriber:

 

70 Greenhaven Road

Rye, NY 10580

 

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof.

 

800,000

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

800,000

 

Number of Sponsor Warrants Subscriber is to receive:

 

1,200,000

 



 20 

 

 

Accepted and agreed:

 

Royce Value Trust, Inc.

 

By: /s/ Christopher D. Clark   Name: Christopher D. Clark    Title:   President 
        Date: January 29, 2018   

 

Address of Subscriber:

 

745 Fifth Avenue

New York, New York 10151

  

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof.

 

500,000

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

500,000

 

Number of Sponsor Warrants Subscriber is to receive:

 

750,000

 



 21 

 

 

Accepted and agreed:

 

David Capital Partners Fund, LP

 

By: David Capital Partners, LLC     Its General Partner  

 

By: /s/ Adam J. Patinkin     Name: Adam J. Patinkin, CFA     Title:   Managing
Partner           Date: January 29, 2018  

 

Address of Subscriber:

  

737 N. Michigan Avenue, Suite 1405

Chicago, IL 60611

 

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof.

 

135,000

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

135,000

 

Number of Sponsor Warrants Subscriber is to receive:

 

202,500

 



 22 

 

 

Accepted and agreed:

 

Pleiades Investment Partners – DC, L.P.

 

By: David Capital Partners, LLC     Its Investment Manager             By: /s/
Adam J. Patinkin     Name: Adam J. Patinkin, CFA       Title:   Managing Partner
              Date: January 29, 2018    

 

Address of Subscriber:

  

6022 West Chester Pike

Newtown Square, PA 19073

  

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof.

 

225,000

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

225,000

 

Number of Sponsor Warrants Subscriber is to receive:

 

337,500

 



 23 

 

 

Accepted and agreed:

 

Dane Capital Fund LP

 

By: Dane Capital LLC     Its Investment Manager             By: /s/ Eric Gomberg
    Name: Eric Gomberg       Title:   Managing Member               Date:
January 29, 2018    

  

Address of Subscriber:



 

747 Third Avenue, 4th Floor

New York, NY 10017

  

Total number of shares of Common Stock to be purchased by the Subscriber in open
market or private purchases pursuant to Section 2 hereof.

 

100,000

 

Total number of shares of Common Stock subscribed for by the Subscriber pursuant
to Section 3 hereof (assuming no open market or private purchases):

 

100,000

 

Number of Sponsor Warrants Subscriber is to receive:

 

150,000

 



 24 

 

 

Exhibit A

 

Subscription Instructions

 

The funds to be paid to the Company pursuant to Section 3 hereof shall be
transmitted in federal funds by wire transfer to Continental Stock Transfer and
Trust Company in accordance with the wire transfer instructions to be provided
to the Subscribers.

 





 

 

Exhibit B

 

Investor Questionnaire

 

INVESTOR QUESTIONNAIRE

 

GLOBAL PARTNER ACQUISITION CORP.

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF SHARES
FROM GLOBAL PARTNER ACQUISITION CORP. (THE “COMPANY”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Backstop and Subscription
Agreement among the Company, Global Partner Sponsor I LLC and the subscriber or
subscribers signatory thereto (the “Agreement”).



 

(1) The undersigned represents and warrants that he, she or it comes within at
least one category marked below, and that for any category marked, he, she or it
has truthfully set forth, where applicable, the factual basis or reason the
undersigned comes within that category. The undersigned agrees to furnish any
additional information which the Company reasonably deems necessary in order to
verify the answers set forth below.

 



Category A ___

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

     

Explanation. In calculating net worth, you include all of your assets (other
than your primary residence), whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair

market value of such property MINUS all debts and liabilities (except that a
mortgage or other debt secured

by your primary residence, up to the estimated fair market value of the primary
residence at the time of the

purchase of the Shares, shall not be included as a liability, provided that if
the amount of such indebtedness outstanding at the time of the purchase of the
Shares exceeds the amount outstanding 60 days before such time, other than as a
result of the acquisition of your primary residence, the amount of such excess
shall be included as a liability. Further, the amount of any mortgage or other
indebtedness secured by your primary residence that exceeds the fair market
value of the residence at the time of the purchase of the Shares shall be
included as a liability.

    Category B ___

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
and the same income level in the current year.

 



 2 

 

 



Category C ___ The undersigned is a director or executive officer of the Company
which is issuing and selling the Shares.     Category D ___

The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; any insurance company as
defined in Section 2(a)(13) of the Act; any investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act; any Small Business Investment Company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors (describe entity).

___________________________________________________________________
___________________________________________________________________  



    Category E ___

The undersigned is a private business development company as defined in
Section 202(a) (22) of the Investment Advisors Act of 1940 (describe entity) 

___________________________________________________________________
___________________________________________________________________  

   



 Category F ___

The undersigned is either a corporation, partnership, Massachusetts or similar
business trust, or any organization described in Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Shares and with total assets in excess of $5,000,000. (describe
entity)

___________________________________________________________________
___________________________________________________________________

 

    Category G ___

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

__________________________________________________________________

__________________________________________________________________ 

    Category H ___

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Investor Questionnaire. (describe entity)
 ___________________________________________________________________
___________________________________________________________________

     

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable closing in the event that the representations and
warranties in this Investor Questionnaire shall cease to be true, accurate and
complete.

  



 3 

 

 

(2) Suitability (please answer each question)

 

  (a)

Are you familiar with the risk aspects and the non-liquidity of investments such
as the Shares for which you seek to purchase?

 

YES _____     NO _____

 

  (b)

Do you understand that there is no guarantee of financial return on this
investment and that you run the risk of losing your entire investment?

 

YES _____     NO _____

 

(3) Manner in which title is to be held: (circle one)

 

  (a) Individual Ownership   (b) Community Property   (c) Joint Tenant with
Right of Survivorship (both parties must sign)   (d) Partnership   (e) Tenants
in Common   (f) Company   (g) Trust   (h) Other

 

(4) FINRA Affiliation.

 

Are you affiliated or associated with a member of FINRA (please check one):

 

YES _____     NO _____

 

If Yes, please describe:

_______________________________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________

  

*If subscriber is a Registered Representative with a member of FINRA, have the
following acknowledgment signed by the appropriate party:

  

The undersigned FINRA firm acknowledges receipt of the notice required by the
Conduct Rules of FINRA.

  

        Name of NASD Member Firm           By:         Authorized Officer      
      Date:    

 

[Remainder of page intentionally left blank]

 



 4 

 

 

The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in this Investor Questionnaire and such
answers have been provided under the assumption that the Company will rely on
them.

 

Date: ________________     Print or Type Entity Name         By:

__________________________________________

 

Print or Type Name: _________________________

              Title:  __________________________________________

 



 5 

 

 

Exhibit C

 

Form of Agreement to Assign Sponsor Warrants

 

AGREEMENT TO ASSIGN SPONSOR WARRANTS

 

February 2, 2018

 

 

Global Partner Acquisition Corp.

One Rockefeller Plaza, 11th Floor

New York, NY 10020

Attention: Paul J. Zepf

E-mail: pzepf@globalpartnerac.com

  

Continental Stock Transfer & Trust Company

As Warrant Agent

17 Battery Place

New York, NY 10004

Attention: Compliance Department

  

Ladies and Gentlemen:

  

Reference is made to that certain (i) agreement and plan of merger by and among
Global Partner Acquisition Corp. (the “Company”), PRPL Acquisition, LLC, a
wholly owned subsidiary of the Company, Purple Innovation, LLC, InnoHold, LLC
(“InnoHold”), and Global Partner Sponsor I LLC, in its capacity as Parent
Representative, dated as of November 2, 2017 (as amended, the “Merger
Agreement”) and (ii) that certain warrant agreement (the “Warrant Agreement”)
dated as of July 29, 2015, by and between the Company and Continental Stock
Transfer & Trust Company, as warrant agent (the “Warrant Agent”, also referred
to therein as the “Transfer Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed thereto in the
Warrant Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Global Partner Sponsor I LLC (“Sponsor”), the Company and
the Warrant Agent hereby agree with the entities identified on Schedule A hereto
(the “Assignees”) as follows:

 

1.Subject to and effective on the Closing, the Sponsor agrees to transfer and
assign to the Assignees all of its right, title and interest in and to the
number of Private Placement Warrants (as defined in the Warrant Agreement) set
forth opposite the names of the Assignees on Schedule A.

 



 6 

 

 

2.Notwithstanding anything to the contrary in the Warrant Agreement, in
consideration of the assignment of the Private Placement Warrants pursuant
hereto, each of the Assignees hereby agrees as follows:

 

a.Not less than all of the outstanding Warrants may be redeemed, at the option
of the Company, at any time while they are exercisable and prior to their
expiration, at the office of the Warrant Agent, upon notice to the Registered
Holders of the Warrants, as described in Section 6.2 below, at the price of
$0.01 per Warrant (the “Redemption Price”), provided that the last sales price
of the Class A Common Stock reported has been at least $24.00 per share (subject
to adjustment in compliance with Section 4 of the Warrant Agreement), on each of
twenty (20) trading days within the thirty (30) trading-day period ending on the
third Business Day prior to the date on which notice of the redemption is given
and provided that there is an effective registration statement covering the
shares of Common Stock issuable upon exercise of the Warrants, and a current
prospectus relating thereto, available throughout the 30-day Redemption Period
(as defined in (b) below) or the Company has elected to require the exercise of
the Warrants on a “cashless basis” pursuant to subsection 3.3.1 of the Warrant
Agreement.



 

b.In the event that the Company elects to redeem all of the Warrants, the
Company shall fix a date for the redemption (the “Redemption Date”). Notice of
redemption shall be mailed by first class mail, postage prepaid, by the Company
not less than thirty (30) days prior to the Redemption Date (such 30-day period,
the “Redemption Period”) to the Registered Holders of the Warrants to be
redeemed at their last addresses as they shall appear on the registration books.
Any notice mailed in the manner herein provided shall be conclusively presumed
to have been duly given whether or not the Registered Holder received such
notice.

  

c.On and after the Redemption Date, the record holder of the Warrants shall have
no further rights except to receive, upon surrender of the Warrants, the
Redemption Price.

  

d.The Warrants may be exercised, for cash or on a “cashless basis” in accordance
with Section 2.5 of the Warrant Agreement. pursuant to subsection 3.3.1(c) of
the Warrant Agreement,

  

3.The parties hereto hereby agree that all references to “Sponsor” in the
Warrant Agreement shall be deemed to refer to the Assignees and their Permitted
Transferees.

  

4.This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived to any
particular provision, except by a written instrument executed by all parties
hereto.

  

5.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

 

6.This Agreement shall be construed and interpreted in a manner consistent with
the provisions of the Merger Agreement. The provisions set forth in Sections
10.2, 10.3, 10.5, 10.7, 10.8, 10.10 and 10.13 of the Merger Agreement, as of the
date hereof, are hereby incorporated by reference into, and shall be deemed to
apply to, this Agreement as if all references to the “Agreement” in such
sections were instead references to this Agreement.

  

7.Any notice, consent or request to be given in connection with any of the terms
or provisions of this Agreement shall be in writing and shall be sent in the
same manner as provided in the Merger Agreement. Notices to Sponsor shall be
sent to the address of the Purchaser Representative set forth in Section 10.1 of
the Merger Agreement as of the date hereof, and as it may be changed in
accordance with Section 10.1 of the Merger Agreement so long as Sponsor remains
the Purchaser Representative.

  

8.This Agreement shall terminate at such time, if any, as the Merger Agreement
is terminated in accordance with its terms, and upon such termination this
Agreement shall be null and void and of no effect whatsoever, and the parties
hereto shall have not obligations under this Agreement.

 

[Signature page follows]




 7 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

 

GLOBAL PARTNER SPONSOR I LLC 

      By:      Name:     Title:  

 

GLOBAL PARTNER ACQUISITION CORP.         By:   Name:     Title:          
CONTINENTAL STOCK TRANSFER AND TRUST COMPANY  

As Warrant Agent

 

  By:            Name:     Title:    



 



 8 

 

 

Schedule A

 

Name of Assignee:  Number of Warrants Assigned:  Baleen Capital Fund LP 
 836,250  Baleen Capital Investors II LLC   273,750  Greenhaven Road Capital
Fund 1, L.P.   1,200,000  Royce Value Trust, Inc.   750,000  David Capital
Partners Fund, LP   202,500  Pleiades Investment Partners – DC, L.P.   337,500 
Dane Capital Fund LP   150,000 

 

 

9

 



